DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/518,570, filed July 22, 2019, now U.S. Patent No. 11,176,704, which claims priority to U.S. Provisional Patent Application No. 62,795,440, filed January 22, 2019, is acknowledged.

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 05/12/2022 (two sets), 08/04/2022, and 09/02/2022 was reviewed and the listed references were noted.

	
Drawings
The 9 page drawings have been considered and placed on record in the file.  

Status of Claims
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,176,704.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,176,704.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,176,704.

Instant Application
Patent Application No. 11,176,704
A method comprising: 
identifying via a processor a plurality of fiducial points by applying a neural network to a plurality of two-dimensional (2D) images of an object, each of the 2D images being captured from a respective camera viewpoint by a handheld visible light camera, each fiducial point corresponding with a respective first one or more locations in the 2D images; 




determining via the processor a respective second location in a three-dimensional (3D) coordinate space for each fiducial point based on the first one or more locations; 
determining via the processor a 3D skeleton of the object based at least in part on the second locations in the 3D coordinate space; 
determining via the processor a pose of the object for a designated camera viewpoint based on the 3D skeleton; and 


storing the pose on a storage device.
1. A method comprising: 
identifying via a processor a plurality of fiducial points by applying a first neural network to a plurality of two-dimensional (2D) images of a vehicle captured at a plurality of respective viewpoints by a handheld visible light camera as the handheld visible light camera moves along a path through space, each of the one or more 2D images being captured from a respective camera viewpoint, each fiducial point having a respective first location in one or more of the images, each fiducial point corresponding with a respective component of the vehicle; 
for each fiducial point, determining via a processor a respective second location in a three-dimensional (3D) space based on the respective location associated with the respective fiducial point; 
determining a 3D skeleton of the vehicle by connecting the respective second locations in the 3D space via a processor; 
determining via the processor a pose of the vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint; and 
storing the pose on a storage device.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
Consider independent Claim 20, Claim 20 is directed to "one or more computer readable media".  The specification only provides examples of a "machine-readable media" (see Page 20, lines 22-29 of Applicant’s specification).  The broadest reasonable interpretation of a claim drawn to a computer or machine-readable media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter.").  Thus, Claim 20 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2008/0101656 - IDS) in view of Carlos Vallespi-Gonzalez (US 2018/0349746 - IDS), and in further view of I-Kuei Chen (US 2019/0317519 - IDS).

	Consider Claim 1, Barnes discloses: “A method comprising: identifying via a processor a plurality of fiducial points (Barnes, Paragraph [0035] discloses a processor for implementing the steps of the method sets forth; Paragraph [0094] and Fig. 8:800 disclose the identification of a plurality of points within the visual representation of a vehicle and Fig. 16:1602-1604 and paragraph [0146] disclose the acquisition of a set of images of the vehicle within a predetermined viewpoint within a parking facility.  In addition, Fig. 7 shows a camera, which may be a handheld visible light camera), “each fiducial point corresponding with a respective first one or more locations in the 2D images” (Barnes, Paragraph [0094], and Fig. 8:800 disclose the points of interest gathered being given a respective location surrounding the edge of the vehicle); “determining via the processor a respective second location in a three-dimensional (3D) coordinate space for each fiducial point based on the first one or more locations” Barnes, Paragraph [0089] discloses the generation of a 3D model based on the locations of the collected points of interest); “determining via the processor a 3D skeleton of the object based at least in part on the second locations in the 3D coordinate space” (Barnes, Fig. 8 and Paragraph [0089] disclose the determination of a 3D model based on the locations of various collected points of interest comprising an outer edge frame outlining the captured vehicle). Although Barnes discloses determination of the orientation of the vehicle/object through the use of a 3D edge detection software (Barnes, Paragraph [0089), it does not explicitly disclose “determining via the processor a pose of the object for a designated camera viewpoint based on the 3D skeleton; and storing the pose on a storage device”.  However, in an analogous field of endeavor, Vallespi-Gonzalez discloses determining via the processor a pose of the object based for a designated camera viewpoint based on the 3D skeleton (Vallespi-Gonzalez, Paragraph [0069]: “As yet another example, for one or more cameras 226, various processing techniques (e.g., range imaging techniques such as, for example, structure from motion, structured light, stereo triangulation, and/or other techniques) can be performed to identify the location (e.g., in three-dimensional space relative to the one or more cameras 226) of a number of points that correspond to objects that are depicted in imagery captured by the one or more cameras 226. Other sensor systems 228 can identify the location of points that correspond to objects as well”: With respect to the camera viewpoint because orientation/yaw rate are determined using camera data; Paragraph [0031]: “each cell in the grid of multiple cells can be generally rectangular… corresponding to a grid of generally square-shaped cells”: Fig. 5:442 and Paragraphs [0041] and [0072]: orientation); ”and storing the pose on a storage device” (Vallespi-Gonzalez, Paragraphs [0052] and [0063] disclose the storage of data and instructions conducted within the applications of the object detection device to be done within a multitude of potential storage devices).  

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barnes in order to include: determining via the processor a pose of the object for a designated camera viewpoint based on the 3D skeleton; and storing the pose on a storage device, as taught by Vallespi-Gonzalez. The teachings of Barnes discloses the determination of a pose of a vehicle based on a 3 dimensional skeleton, but does not explicitly teach the determination of the pose and storing it.  The teachings of Vallespi-Gonzalez accommodates for this by disclosing the act of determining the pose of a vehicle based on an acquired pitch value. Therefore, for clarification purposes the examiner is modifying the processor of Barnes in order to account for the pose determination of a vehicle based on a 3d skeleton/outline. One of ordinary skill in the art would have been motivated to make this combination in order to accurately and precisely detect and characterize objects of interest with respect to another object, such as a vehicle. (Vallespi-Gonzalez, Paragraph [0003]).  Accordingly, the combination of Barnes and Vallespi-Gonzalez discloses the above-described limitations within Claim 1.

	Although the combination of Barnes and Vallespi-Gonzalez discloses use of a neural network (Vallespi-Gonzalez, Paragraph [0035]), it does not explicitly disclose applying a neural network to a plurality of 2D images.  However, in an analogous field of endeavor, Chen discloses applying a neural network to the one or more images of the object (Chen, Paragraph [0048] discloses the application of a neural network on the acquired images of the vehicle).

 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallespi-Gonzalez in order to include “applying a neural network to the one or more images of the object”.  For clarification purposes the examiner is modifying the pose determination process of the combination of Barnes and Vallespi-Gonzalez in order to include the use of a neural network as disclosed by Chen.  One of ordinary skill in the art would have been motivated to make this combination in order to transform two-dimensional (2D) bounding boxes of objects into three-dimensional (3D) positions (Chen, paragraph [0001]).  Accordingly the combination of Barnes, Vallespi-Gonzalez, and Chen discloses the invention of claim 1.

Consider Claim 2, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, the method further comprising: determining a respective bounding box around the object for one or more of the plurality of 2D images” (Barnes, Fig. 8, bounding boxes surrounding the vehicles and Chen, Fig. 5B and Paragraph [0017]).

Consider Claim 3, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, wherein the pose includes a roll value, a pitch value, and a yaw value for the object relative to the designated camera viewpoint” (Chen, Paragraph [0048] discloses the determination of orientation of a vehicle, e.g., yaw, pitch, and roll values).  The proposed combination as well as the motivation for combining the Barnes, Vallespi-Gonzalez, and Chen references presented in the rejection of Claim 1, apply to Claim 3 and are incorporated herein by reference.  Thus, the method recited in Claim 3 is met by Barnes, Vallespi-Gonzalez, and Chen.

Consider Claim 4, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, wherein the pose includes three translation values identifying a location of the object in the 3D coordinate space relative to the designated camera viewpoint” (Barnes, Paragraphs [0088]-[0089] disclose the pose and identification of the vehicle of interest in 3D space being made from 3 values through the formula disclosed).

Consider Claim 5, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, wherein the object is a vehicle, and wherein the 3D skeleton includes a door and a windshield” (Barnes, Fig. 8 discloses the 3 dimensional frame including the door and the windshield of the vehicle).

Consider Claims 7 and 8, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, wherein the neural network is pretrained to segment objects into components” and “The method recited in claim 1, wherein the neural network is pretrained to classify object components” (Chen, Paragraph [0048] discloses the use of neural networks to identify and classify points of interest regarding a vehicle).  The proposed combination as well as the motivation for combining the Barnes, Vallespi-Gonzalez, and Chen references presented in the rejection of Claim 1, apply to Claims 7 and 8 and are incorporated herein by reference.  Thus, the methods recited in Claims 7 and 8 are met by Barnes, Vallespi-Gonzalez, and Chen.

Consider Claim 9, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, the method further comprising: determining an object type by applying an object recognition network to one or more of the plurality of 2D images” (Vallespi-Gonzalez, Paragraph [0005] discloses detection of objects of interest).  The proposed combination as well as the motivation for combining the Barnes, Vallespi-Gonzalez, and Chen references presented in the rejection of Claim 1, apply to Claim 9 and is incorporated herein by reference.  Thus, the method recited in Claim 9 is met by Barnes, Vallespi-Gonzalez, and Chen.

Consider Claim 10, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 9, the method further comprising: identifying a pre-determined 3D mesh corresponding with the object type” (Barnes, Fig. 8 and Paragraph [0053] disclose the determination of a three dimensional model of the object of interest, which is the vehicle).

Consider Claim 11, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses “The method recited in claim 1, wherein the respective second locations are determined at least in part based on positioning one or more of the fiducial points within a pre- determined 3D mesh” (Barnes, Fig. 8 and Paragraphs [0088]-[0089] disclose the 3D mesh being used to determine the location of the vehicle and the 3D mesh being determined based on the collected points of interest).

Claims 13, 14, 15, 17, 18, and 19 recite systems with elements corresponding to the steps recited in Claims 1, 2, 3+4, 7, 9+10, and 11, respectively.  Therefore, the recited elements of Claims 13, 14, 15, 17, 18, and 19 are mapped to the combination of the Barnes, Vallespi-Gonzalez, and Chen references in the same manner as corresponding steps in method Claims 1, 2, 3+4, 7, 9+10, and 11, respectively.  Additionally, the rationale and motivation to combine the Barnes, Vallespi-Gonzalez, and Chen, presented in rejection of Claim 1, apply to these claims.  

Claim 20 recites one or more computer readable media storing computer programming instructions corresponding to the steps recited in Claim 1. Therefore, the recited programming instructions of Claim 20 are mapped to the combination of the Barnes, Vallespi-Gonzalez, and Chen references in the same manner as corresponding steps in method Claim 1.  Additionally, the rationale and motivation to combine the Barnes, Vallespi-Gonzalez, and Chen, presented in rejection of Claim 1, apply to this claim.  Finally, the combination of Barnes, Vallespi-Gonzalez, and Chen discloses a computer-readable storage medium (For example, Barnes, Fig. 1:108).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2008/0101656 -IDS ) in view of Carlos Vallespi-Gonzalez (US 2018/0349746 - IDS), and in further view of I-Kuei Chen (US 2019/0317519 - IDS), and in still further view of Graumann et al. (US 2015/0317527 - IDS).

	Consider Claim 6, the combination of Barnes, Vallespi-Gonzalez, and Chen does not explicitly disclose “The method recited in claim 5, wherein the fiducial points include a headlight portion, a rear-view mirror portion, and a wheel portion.”  However, In an analogous field of endeavor Graumann discloses “wherein the fiducial points include a headlight portion, a rear-view mirror portion, and a wheel portion” (Graumann, Paragraphs [0018], [0023], and Fig. 1B, and Paragraph [0005]).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes, Vallespi-Gonzalez, and Chen such that: “wherein the fiducial points include a headlight portion, a 25rear-view mirror portion, and a wheel portion”, as taught by Graumann.  One of ordinary skill in the art would have been motivated to make this combination in order to “determine, based at least in part on the comparison, spatial information associated with the object or an occupant of the vehicle” (Grauman, Abstract).  Accordingly, the combination of Barnes, Vallespi-Gonzalez, Chen, and Graumann discloses the invention of claim 6.

Claim 16 recites a system with elements corresponding to the steps recited in Claims 5 and 6 combined.  Therefore, the recited elements of Claim 16 are mapped to the combination of the Barnes, Vallespi-Gonzalez, and Chen references for Claim 5 and the combination of the Barnes, Vallespi-Gonzalez, Chen, and Graumann references for Claim 6, in the same manner as corresponding steps in method Claims 5 and 6.  Additionally, the rationale and motivation to combine the Barnes, Vallespi-Gonzalez, Chen, and Graumann, presented in rejection of Claim 6, apply to this claim.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2008/0101656 - IDS) in view of Carlos Vallespi-Gonzalez (US 2018/0349746 - IDS), and in further view of I-Kuei Chen (US 2019/0317519 - IDS), and in still further view of Fonseka et al.  (WO 2017/115149).

	Consider Claim 12, the combination of Barnes, Vallespi-Gonzalez, and Chen does not explicitly disclose “The method recited in claim 1, wherein the plurality of 2D images form a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.”  However, In an analogous field of endeavor Fonseka discloses “wherein the plurality of 2D images form a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions” (Fonseka, Fig. 2, Step 1210 and Page 10, the last paragraph disclose the use of IMU data in a multi-view visual representation navigable in 3D).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes, Vallespi-Gonzalez, and Chen such that: “wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.”, as taught by Fonseka.  One of ordinary skill in the art would have been motivated to make this combination in order “to capture image frames from different perspectives” (Fonseka, Page 5, lines 2 and 3).  Accordingly, the combination of Barnes, Vallespi-Gonzalez, Chen, and Fonseka discloses the invention of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662